Case 6:20-cr-00038-JCB-KNM Document 6 Filed 07/07/20 Page 1 of 2 PageID #: 14




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA                         '
                                                 '
V.                                               '   CRIMINAL NO. 6:20-CR-38
                                                 '
CHRIS ALAN IRBY, JR.                             '


 ORDER FOR WRIT AND WRIT OF HABEAS CORPUS AD PROSEQUENDUM

       The Petition for Writ of Habeas Corpus Ad Prosequendum of the United States

Attorney for the Eastern District of Texas on behalf of the United States of America, on

this date came on for consideration, and it appearing to the Court that the petition states

good and sufficient cause for the issuance of the Writ of Habeas Corpus Ad

Prosequendum as requested, it is now hereby,

       ORDERED and DIRECTED that the United States Marshal, Eastern District of

Texas and the Sheriff of the Gregg County Jail in Longview, Texas, shall produce and

have the body of said Chris Alan Irby, Jr., the defendant herein, who is detained in the

custody of the Sheriff of the Gregg County Jail in Longview, Texas, before the United

States District Court for the Eastern District of Texas, Tyler, Texas, instanter, the said

defendant to appear for initial appearance and for all further proceedings upon an

indictment pending in the above-styled cause; and to return the said Chris Alan Irby,

Jr., defendant herein, to the custody of the Sheriff of the Gregg County Jail in Longview,




Order for Writ and Writ of Habeas Corpus Ad Prosequendum - Page 1
Case 6:20-cr-00038-JCB-KNM Document 6 Filed 07/07/20 Page 2 of 2 PageID #: 15




Texas, under safe and secure conduct at the conclusion of all of said proceedings

hereafter ordered by this Court.




     So ORDERED and SIGNED this 7th day of July, 2020.




Order for Writ and Writ of Habeas Corpus Ad Prosequendum - Page 2
